DISSENTING OPINION
Bland, Judge:
I am unable to agree with the majority opinion that the rind of the cheese is not a part of the article any more than I could agree with the proposition that an eggshell is not a part of the-egg. The proof in this case does not show just when the cheesecloth *125-and paraffin becomes a part of the article, but in this kind of cheese it is probable that the cloth at least is put on during the manufacture of the cheese. Neither does the record show whether the importer was charged 5 cents per pound customs duty on the cheesecloth and paraffin, but I think it is fair to assume that he did pay the same duty on it that he paid on the remainder of the cake. The importation consisted of 250 boxes of cheese, the gross weight of which was 24,195 pounds — not weight, 22,027 pounds. There were two cakes or two cheeses in each box. I assume that the gross weight included the boxes or crating, since the return of weight by the weigher is marked “no paper or foil.”
The majority opinion holds that the cloth coated with paraffin, which surrounds the cheese, is a container and the whole is a package. United States v. Martorelli, 12 Ct. Cust. Appls. 327, T. D. 40483,is cited as supporting this view. This case involved baskets of figs. The baskets were held to be containers. I regard this case as no authority for the court’s holding in the case at bar. The article in the Martorelli case was the figs and they were held to be incapable of being marked. The basket of figs was held to be the package and necessarily the basket was the container. In that case the basket was an article separate and apart from the figs and the line of demarcation between the figs and the package was clearly marked.
A pound of figs would not include any part of the basket. A pound of cheese would certainly include a portion of the rind just the same as a pound of eggs or a dozen eggs would include the shell. Yet if we would eat eggs, we would not eat the shell.
As I understand it, Edam cheese has a coating of noninjurious paint or coloring matter on the outside for the purpose largely of preserving the interior. It is pertinent to inquire if this coating is a package or container. Cheesecloth which, in the process of manufacture, becomes imbedded in the cheese has an entirely different relation to the cheese than foil or paper wrapped around the outside.
In Yohalem & Diamond v. United States, 14 Ct. Cust. Appls. 92, T. D. 41586, this court held that tins of vegetables were the packages and that the content of the tins'was the article. There the tins, of course, were not vegetables, neither was the package a vegetable, but in the case at bar the package is a cheese, both in the commercial and common understanding. The opinion of the court in this case is authority for the customs officials, in levying a duty upon a cheese, without paper or foil wrapping, at the rate of 5 cents per pound, to exclude the weight or value of the cloth, paraffin, paint, or rind, if the rind is not of edible cheese.
I think the collector was correct in requiring that each cheese contained in the box be marked and in levying additional duty for failing to mark each cheese, and the judgment of the court below should be affirmed.